DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The preliminary amendment to the specification dated 10/14/2019 is accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2: The term "substantially planar" is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how planar the surface must be to read on the claim.
The term "substantially round" is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would 
Regarding claim 6: “the second inlay” lacks proper antecedent basis.  
Regarding claim 10: The term "substantially water tight" is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how water tight the connection must be to read on the claim.  There is a wide range in the art for determining the water tightness of a connection.  It is not clear what the applicant considers to be “substantially water tight.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samenuk (US 2012/0171647) in view of Casey (US 2014/0358718).
Regarding claims 1 and 7: Samenuk discloses a dishware system (figs 1-9) comprising: a dishware item (10, fig 1) comprising a top surface (near lead line 54, figs 4 and 5) and a bottom surface (i.e. surface to the right of lead line 58, fig 4, that opposes the top surface); and a first removable inlay (20, fig 2, ¶¶0006, 0042 ) having an image (¶0051, 0055) and adapted to be placed to the bottom surface of the dishware item (¶0042); wherein the image is visible through the top surface of the dishware item (¶0042).
Samenuk, as applied above, does explicitly disclose that the inlay is adapted to adhere to the bottom surface of the dishware item.  Casey, however, discloses a very similar dishware system (title, abstract, figs 1-5) that includes a transparent dishware item (100, fig 1c) and a first removable inlay (200, ¶026, fig 2) that is adapted to be adhered to the bottom surface (i.e. the surface at lead line 102, fig 2) of the dishware item via static cling (¶0027).  Casey teaches that the static cling allows the inlay to be removably adhered to the bottom of the dishware item (¶0027).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Samenuk so that the inlay is adapted to be removably 
With respect to claim 7, in light of the specification the examiner understands that “statically adhere” is referring to static cling, the electrical phenomenon.  Not, “lacking in movement” which is another meaning for “static.”  
Regarding claim 2: the above §112 discussions are incorporated herein.  Samenuk, as applied above, discloses that the dishware item has a substantially planar surface (at lead line 54, fig 2) and a substantially round shape (at lead line 12, fig 2).
Regarding claim 3: Samenuk discloses that the dishware item is composed, at least in part, of a transparent material (¶0027).         
Regarding claim 4: Samenuk, as applied above, discloses that the top surface comprises an outer diameter (i.e. the outer diameter of surface 54 figs 2, 4 and 5).
Regarding claim 5: Samenuk, as applied above, discloses an upper ridge (at lead line 52, fig 4) lining the outer dimeter of the top surface.
Regarding claim 6: Samenuk, as applied above to claim 1, teaches that the first inlay would be capable of being removed and replaced with a second removable inlay (see ¶0006, 0042 of Samenuk, and ¶0027 of Casey) and thus read on the claim.  The second inlay is not positively recited in the claim, and is an intended use.  The combined device of Samenuk and Casey, would be capable of functioning as claimed, and thus read on the claim.
Regarding claim 8: Samenuk discloses a cover (14, fig 3, including a first locking component (114 & 112, figs 7a, 7b, 8 and 9, ¶0030).
Regarding claim 9: Samenuk discloses the bottom surface comprises a second locking component (60 & 58, figs 4, 8 and 9, ¶0030).
Regarding claim 10: the above §112 discussion is incorporated herein.  Samenuk, as applied above, discloses that the cover is configured to removably attach to the bottom surface (¶¶0006, 0042) with a substantially water tight connection (¶¶0035, 0010, abstract) being defined therebetween, by locking together the first locking element on the cover with the second locking element on the bottom surface (see fig 9).
Regarding claim 11: the combined teachings of the references, as applied above, disclose all of the claimed limitations.  Samenuk teaches that the cover may be removed (¶0006). Samenuk, as applied above to claim 1, teaches that the first inlay would be capable of being removed and replaced with a second removable inlay (see ¶0006, 0042 of Samenuk, and ¶0027 of Casey) and thus read on the claim.  The second inlay is not positively recited in the claim, and is an intended use.  The combined device of Samenuk and Casey, would be capable of functioning as claimed, and thus read on the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO 892 form.  
All of the cited references are dishware items with inlays/inserts having graphics.  US patent 357,689 to Porrera, discloses a very similar invention having a transparent dishware item (A), with a bottom cover (B), hermetically sealed to the dishware.  Many similar references may be found in CPC A47G19/025.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DON M ANDERSON/           Primary Examiner, Art Unit 3733